Citation Nr: 0802165	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for acid reflux disease 
(GERD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for testicular pain.

6.  Entitlement to service connection for an ankle disorder.

7.  Entitlement to service connection for legs/thigh 
disorder.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for recurring hives 
with sweating.
10.  Entitlement to service connection for sinusitis with 
blocked nasal passages.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to April 
2004.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 decision by the RO.

The veteran testified at a Travel Board hearing held at the 
RO during June 2007 before the undersigned Board member.


REMAND

The veteran served on active duty with the United States 
Marine Corps for 21 years, 10 months, and 9 days.  He retired 
as of April 30, 2004.  By its March 2005 decision, the RO 
denied service connection for a foot disorder, loss of 
balance, chronic eye irritation, toe fungus, a knee disorder, 
acid reflux disease (GERD), a low back disorder, a hip 
disorder, testicular pain, an ankle disorder, legs/thigh 
disorder, bronchitis, recurring hives with sweating, and 
sinusitis with blocked nasal passages.

The veteran's November 2005 notice of disagreement (NOD) was 
stated only in general terms, and did not cite which specific 
denied service connection claims he was in disagreement with.  
He contended that he did not believe that the RO had reviewed 
his entire file in the decision making process.  He attached 
copies of many pages from his SMRs that he contended support 
his claims of service connection.  The Board notes that the 
denied issues of service connection for a foot disorder, loss 
of balance, chronic eye irritation, and toe fungus, were not 
included in the RO's January 2006 statement of the case 
(SOC).  A SOC covering these issues needs to be sent to the 
veteran.

At the June 2007 Travel Board hearing, the veteran complained 
that he did not feel the VA examinations of his joints and 
general medical conditions conducted in December 2004 were 
adequate.  The Board notes that neither examiner had the 
claims file and the veteran's SMRs for review, nor did either 
examiner provide etiological opinions.  Therefore, a remand 
is needed to obtain additional examinations with opinions 
relating to the veteran's claims of service connection.

The Board further notes that, after the June 2007 Travel 
Board hearing, the veteran filed additional private medical 
evidence with the Board relating to his claims, but he did 
not provide a written waiver of consideration of that 
evidence by the RO.  A remand is also needed so that the 
examiners will have the opportunity to review the complete 
claims file, and the RO can consider all the new evidence 
including the examination reports.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify, and 
provide releases for, any relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified by following the 
procedures in 38 C.F.R. § 3.159 (2007).  
The materials obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination by a VA orthopedist for 
examination of his knees, back, hips, and 
legs/thighs, to determine if a disability 
in any of these joints exists, and if so, 
its severity.  Forward the claims file to 
the examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  All 
appropriate ranges of motion should be 
provided, including the measurement of 
any limitations due to pain, weakness, or 
fatigability (DeLuca).  If there is a 
diagnosed disability of any of the 
specified joints, the examiner should 
provide an opinion as to whether it is 
likely related to (i.e., more than a 50 
percent probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.  

3.  Schedule the veteran for an 
examination by a VA podiatrist for 
examination of his feet and ankles to 
determine if a disability exists 
(including the possibility of chronic 
ankle sprain, pes planus, plantar 
faciitis, and/or toe fungus), and if so, 
its severity.  Forward the claims file to 
the examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  All 
appropriate ranges of motion should be 
provided, including the measurement of 
any limitations due to pain, weakness, or 
fatigability (DeLuca).  If there is a 
diagnosed disability of the veteran's 
feet or ankles, the examiner should 
provide an opinion as to whether it is 
likely related to (i.e., more than a 50 
percent probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.  

4.  Schedule the veteran for an 
examination with a VA gastroenterologist 
to determine if the veteran has GERD or 
any gastric disability, and if so, its 
severity.  Forward the claims file to the 
examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  If there is a 
diagnosed gastric disability, the 
examiner should provide an opinion as to 
whether it is likely related to (i.e., 
more than a 50 percent probability) the 
veteran's active military service.  The 
examiner should provide a detailed 
rationale for his/her opinions.

5.  Schedule the veteran for an 
examination by a VA ophthalmologist for 
an examination of his eyes with regard to 
his complaint of chronic eye irritation 
to determine if a disability exists, and 
if so, its severity.  Forward the claims 
file to the examiner.  The examiner's 
report must specifically note that the 
claims file was reviewed.  All 
appropriate diagnostic tests should be 
conducted.  If there is a diagnosed eye 
disability, the examiner should provide 
an opinion as to whether it is likely 
related to (i.e., more than a 50 percent 
probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.

6.  Schedule the veteran for an 
examination with a VA urologist for an 
examination relating to his complaint of 
testicular pain to determine if a 
disability exists, and if so, its 
severity.  Forward the claims file to the 
examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  If there is a 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
likely related to (i.e., more than a 50 
percent probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.

7.  Schedule the veteran for an 
examination with a VA doctor for an 
examination relating to his complaints of 
loss of balance, bronchitis, hives with 
sweating, and sinusitis to determine if a 
disability exists, and if so, its 
severity.  Forward the claims file to the 
examiner.  The examiner's report must 
specifically note that the claims file 
was reviewed.  All appropriate diagnostic 
tests should be conducted.  If there is a 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
likely related to (i.e., more than a 50 
percent probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.

8.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

10.  Thereafter, send the veteran a 
statement of the case relating to his 
November 2005 notice of disagreement that 
covers the issues of service connection 
for a foot disorder, loss of balance, 
chronic eye irritation, and toe fungus.  
If, and only if, the veteran files a 
substantive appeal (VA Form 9) to any of 
these claims that may be denied by the 
decision review officer's decision in the 
SOC, should any of these claims of 
service connection be processed for 
further appeal.

11.  Thereafter, take adjudicatory action 
on the veteran's claims currently on 
appeal of service connection for a knee 
disorder, acid reflux disease (GERD), a 
low back disorder, a hip disorder, 
testicular pain, an ankle disorder, 
legs/thigh disorder, bronchitis, 
recurring hives with sweating, and 
sinusitis with blocked nasal passages.  
If any benefit sought remains denied, 
issue the veteran and his representative 
a SSOC, which addresses all evidence 
received since issuance of the January 
2006 SOC.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).








	(CONTINUED ON NEXT PAGE)
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 


